Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, drawn to process for manufacturing, classified in H01L33/007.
II.	Claims 16-19, drawn to a device, classified in class H01L33/06.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process that does not require c) connecting the doped InGaN layer and a counter-electrode to a voltage or current generator, d) dipping the second stack and the counter-electrode into an electrolyte solution, e) applying a voltage or current, between the doped InGaN layer and the counter-electrode so as to porosify the doped InGaN layer instead porous InGaN layer can pe personified by photoelectrochemical etching or wet etching.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the prior art applicable to one invention would not likely be applicable to another invention.

.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
If Applicant elects Invention I above, further election is required among the following patentably distinct species:
Species IA: The embodiment of Figures 1A-1C regarding a process for manufacturing without having highly doped GaN layer. (Claim 7)
Sub-Species IAA: Regarding a process for manufacturing having a doped InGaN layer and the unintentionally doped InGaN layer are structured to form InGaN mesas and the mesas are formed prior to the porosification step.
Sub-Species IAB: Regarding a process for manufacturing having a doped InGaN layer and the unintentionally doped InGaN layer are structured to form InGaN mesas and the mesas are formed after to the porosification step.

Species IB: The embodiment of Figure 2A-2E regarding a process for manufacturing having a highly doped GaN layer, disposed between the unintentionally doped GaN layer and the doped InGaN layer and after transfer of the first stack 10 to the anodisation support in step b) (FIG. 2B), the highly doped GaN layer is separated from the doped InGaN layer by electrochemically anodising the highly doped GaN layer so as to porosify it (Claim 5).
Sub-Species IBA: Regarding a process for manufacturing having a doped InGaN layer and the unintentionally doped InGaN layer are structured to form InGaN mesas and the mesas are formed prior to the porosification step.
Sub-Species IBB: Regarding a process for manufacturing having a doped InGaN layer and the unintentionally doped InGaN layer are structured to form InGaN mesas and the mesas are formed after to the porosification step.

Species IC: The embodiment of Figure 4A-4E a process for manufacturing having a a highly doped GaN layer, disposed between the unintentionally doped GaN layer and the doped InGaN layer and the highly doped GaN layer is electrochemically anodised until it dissolves, whereby the doped InGaN layer and the unintentionally doped InGaN layer are separated from the doped GaN layer and then the doped InGaN layer and unintentionally doped InGaN layer are then transferred to the anodisation support (Claim 6)
Sub-Species ICA: Regarding a process for manufacturing having a doped InGaN layer and the unintentionally doped InGaN layer are structured to form InGaN mesas and the mesas are formed prior to the porosification step.
Sub-Species ICB: Regarding a process for manufacturing having a doped InGaN layer and the unintentionally doped InGaN layer are structured to form InGaN mesas and the mesas are formed after to the porosification step.

The species are independent or distinct because of the reasons listed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DMITRIY  YEMELYANOV/
Examiner, Art Unit 2891

/JULIA SLUTSKER/Primary Examiner, Art Unit 2891